 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

RECITALS

 

This Separation Agreement and Release (“Agreement”) is made by and between Sally
Aldridge (“Employee”) and ZipRealty Inc. (the “Company”) (jointly referred to as
the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee entered into a proprietary information
agreement (the “Confidentiality Agreement”) on or about March 2, 2011;

 

WHEREAS, the Company and Employee have entered into a Stock Option Agreement(s)
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s Stock Option Plan and the
Stock Option Agreement (the “Stock Option Agreements”);

 

WHEREAS, the Company terminated the Employee’s employment effective December 15,
2011 (the “Termination Date”);

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1.          Consideration. The Company agrees to pay Employee the lump sum
equivalent of TWO (2) months of her base salary, which is the equivalent of
$39,166.67, less applicable withholding, in accordance with the Company’s
regular payroll practices. This payment will be made to Employee within seven
(7) business days after the Effective Date of this Agreement. Additionally, if
Employee elects to participate in COBRA benefits, the Company will pay the cost
of Employee’s COBRA benefits as determined and invoiced to the Company by the
COBRA provider for a period of two (2) months, beginning on January 1, 2012 and
continuing through February 29, 2012. The Company will make this payment
directly to the COBRA provider.

 

2.          Stock. The Parties agree that for purposes of determining the number
of shares of the Company’s common stock which Employee is entitled to purchase
from the Company, pursuant to the exercise of outstanding options, the Employee
will be considered to have vested only up to the Termination Date. Employee
acknowledges that as of the Termination Date, she will have vested in 0 options
and no more. The exercise of any stock options shall continue to be subject to
the terms and conditions of the Stock Option Agreements.

 

 

 

 

3.    Benefits. Employee’s health insurance benefits will cease on December 31,
2011, subject to Employee’s right to continue her health insurance under COBRA.
Employee’s participation in all other benefits and incidents of employment
ceased on the Termination Date. Employee ceased accruing employee benefits,
including, but not limited to, vacation time and paid time off, as of the
Termination Date.

 

4.    Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in her possession to the Company. By signing this Agreement,
Employee represents and declares that she has returned all Company property.

 

5.    Affirmations. Employee affirms that she has been paid or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, or benefits
to which she may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, or benefits are due to her. Employee
further affirms she has no known workplace injuries or occupational diseases
that have not already been disclosed to the Company in writing, or submitted to
or adjudicated by the California Workers’ Compensation Appeals Board, and that
she has been provided or has not been denied any leave requested under the
Family Medical Leave Act, the California Family Rights Act, or any other
arguably applicable law. Employee represents, affirms, and warrants that she
presently knows of no facts or circumstances that would support a claim for
retaliation based on the filing and conclusion of leave under the California
Workers’ Compensation and Insurance Codes. Employee also affirms she has not
divulged any proprietary or confidential information of the Company. Employee
will continue to keep confidential such information consistent with the
Company’s policies or applicable law. Employee further affirms that all of the
Company's decisions regarding Employee's pay and benefits through the date of
Employee's execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.

 

6.    Release of Claims. Employee, on her own behalf, and on behalf of her
respective heirs, family members, executors, agents, and assigns, hereby fully
and forever releases the Company and its current and former officers, directors,
employees, agents, attorneys, insurers, reinsurers, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, and their employee benefit plans and programs and
their administrators and fiduciaries (“the Releasees”), from, and agrees not to
sue concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

 

(a)  any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b)  any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

 

 

 

(c)  any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, conversion, and disability benefits;

 

(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974 (except for any vested benefits under any tax
qualified benefit plan), The Worker Adjustment and Retraining Notification Act,
the Older Workers Benefit Protection Act; the California Fair Employment and
Housing Act, any provisions of the California Labor Code that may be waived,
including, but not limited to Labor Code sections 1400-1408, and any and all
applicable laws, statutes or regulations of the state where the Employee resides
and/or engages in his or her job duties in the course of her employment with the
Company;

 

(e)  any and all claims for violation of the federal, or any state,
constitution;

 

(f)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

(g)  any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h)  any and all claims for attorneys’ fees and costs.

 

Notwithstanding the foregoing, this Agreement does not waive rights or claims
that may arise after the date the Agreement is executed by Employee and does not
restrict or limit Employee’s right to challenge the validity of this Agreement.
Nor does this Agreement waive rights or claims under federal or state law that
Employee cannot waive by private agreement, such as a right of indemnification
under Labor Code Section 2802. Additionally, nothing in this Agreement precludes
Employee from filing a charge or complaint with or participating in any
investigation or proceeding before any federal or state agency, including the
Equal Employment Opportunity Commission. However, while Employee may file a
charge and participate in any proceeding conducted by a state or federal agency,
by signing this Agreement, Employee waives Employee’s right to bring a lawsuit
against Releasees and waives Employee’s right to any individual monetary
recovery in any action or lawsuit initiated by a federal or state agency, such
as the Equal Employment Opportunity Commission.

 

The Company and Employee agree that the release set forth in this section shall
be and will remain in effect in all respects as a complete general release as to
the matters released.

 

 

 

 

7.    Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that she has been advised by this writing that:

 

(a)  she should consult with an attorney prior to executing this Agreement;

 

(b)  she has up to twenty-one (21) days within which to consider this Agreement;

 

(c)  she agrees that any modifications, material or otherwise, made to this
Agreement and General Release do not restart or affect in any manner the
original up to forty-five (45) day consideration period;

 

(d)  she has seven (7) days following her execution of this Agreement to revoke
the Agreement. Any revocation within this period must be submitted, in writing,
to ZipRealty Vice President of Human Resources, Joan Burke and state, “I hereby
revoke my acceptance of our Agreement and General Release.” The revocation must
be personally delivered to Vice President of Human Resources, Joan Burke or her
designee, or mailed to ZipRealty Vice President of Human Resources, Joan Burke
and postmarked within seven (7) calendar days after Employee signs this
Agreement and General Release;

 

(e)  this Agreement shall not be effective until the revocation period has
expired; and,

 

(f)  nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law.

 

8.    Civil Code Section 1542. Employee represents that she is not aware of any
claim by her other than the claims that are released by this Agreement. Employee
waives any and all rights or benefits which she may now or in the future have
under the terms of California Civil Code Section 1542, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIS MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
she may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9.    No Pending Lawsuits. Employee represents that she has no lawsuits, claims,
or actions pending in her name, or on behalf of any other person or entity,
against the Company or any other person or entity referred to herein. Employee
also represents that she does not intend to bring any claims on her own behalf
or on behalf of any other person or entity against the Company or any other
person or entity referred to herein, now known or unknown which may have arisen,
or which may arise, from Employee’s employment with or separation from the
Company as described in this Agreement or otherwise.

 

 

 

 

10. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use her best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Settlement
Information”). Employee agrees to take every reasonable precaution to prevent
disclosure of any Settlement Information to third parties, and agrees that there
will be no publicity, directly or indirectly, concerning any Settlement
Information. Employee agrees to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information. Employee and Company acknowledge that the Company may disclose the
terms of this Agreement if in its judgment it is required to do so by law,
including by any SEC requirement.

 

11. No-Defamation or Unlawful Interference. Employee agrees to refrain from any
defamation, libel or slander of the Releasees, and any tortious interference
with the contracts, relationships and prospective economic advantage of the
Releasees

 

12. Breach. Employee acknowledges and agrees that any material breach of this
Agreement including, but not limited the breach of Paragraphs 9, 10, and/or 11,
shall entitle the Company immediately to recover and/or cease the severance
benefits provided to Employee under this Agreement. However, this provision
shall not serve in any way to prevent or preclude Employee from challenging or
seeking a determination in good faith of the validity of the waiver under the
ADEA and OWBPA, nor does it impose any condition precedent, penalties or costs
from doing so, unless specifically authorized by federal law. No Admission of
Liability. Employee agrees that the consideration is given and received purely
to compromise all claims and because Employee and Company desire to avoid
litigation. Employee agrees that she is not to be considered, for any purpose or
by any person, to have been the “prevailing party” with respect to any
allegations, charges or causes of action which could have been alleged in any
claim covered by this Agreement.

 

13. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement, except as
provided in Paragraph 15 below.

 

14. Attorneys Fees. Should either Party bring an action in a court of competent
jurisdiction challenging any provision of this Agreement, the prevailing Party
in such action shall be entitled to recover reasonable attorneys’ fees from the
other party.

 

15. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

 

 

 

16. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

17. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

18. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement and the Stock
Option Agreements.

 

19. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

20. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

 

21. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of California.

 

22. Effective Date. This Agreement is effective on the eighth day after
execution of the Agreement by the Employee (the “Effective Date”).

 

23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

24. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a)  They have read this Agreement;

 

(b)  They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)  They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)  They are fully aware of the legal and binding effect of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:                       ZIPREALTY, INC.           Dated:     By:          
        Sally Aldridge

 

 



